PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_JUD_01_ME_05_FR.txt. 73

OPINION INDIVIDUELLE DE M. HUDSON
(Traduction. |

Tout en me ralliant à l'arrêt de la Cour, je préférerais voir
exposer plus complètement les motifs à Vappui de la conclu-
sion à laquelle arrive cet arrêt sur l’un des points de la pré-
sente affaire, et je crois devoir ajouter les observations sui-
vantes.

Le Gouvernement des Pays-Bas a demandé à la Cour de dire
que l'alimentation, par l'écluse de Neerhaeren, de certains
canaux par de l’eau puisée à la Meuse ailleurs qu’à Maestricht
est contraire au Traité de 1863, et de condamner la Belgique
à cesser cette alimentation. De son côté, le Gouvernement
belge a demandé à la Cour de dire que l'alimentation de ces.
canaux n’est pas devenue contraire au Traité de 1863 du fait
que l’eau d’éclusage provenant de la manœuvre, opérée sans.
fraude pour le passage des bateaux, de l’écluse de Neerhaeren
— laquelle ne peut être traitée plus défavorablement que l'écluse
du Bosscheveld — se mêle à l’eau de Meuse puisée par la prise
d’eau de Maestricht. Dans ses conclusions, le Gouvernement
belge ne demande pas à la Cour de dire que la manœuvre de
Vécluse du Bosscheveld entraîne une alimentation des canaux
qui constituerait une infraction au traité; mais l’agent de ce
Gouvernement soutient (Contre-Mémoire, p. 17) que, si la Cour
décidait que le fonctionnement de l’écluse belge de Neerhaeren
est en opposition avec le Traité de 1863, elle devrait admettre
a fortiori que le fonctionnement de l’écluse néerlandaise du Bos-
scheveld n’est pas non plus régulier. Dans une autre conclusion
présentée « très subsidiairement », le Gouvernement belge demande
à la Cour de dire qu’en effectuant certains travaux d’art contraire-
ment aux prescriptions du traité, les Pays-Bas ont perdu le
droit d’invoquer celui-ci contre la Belgique.

Le cas se présentant ainsi, la Cour doit, à propos du fonc-
tionnement de l’écluse de Neerhaeren, examiner celui de l’écluse
du Bosscheveld. La première question qui se pose est donc de
savoir si les deux écluses doivent être placées dans la même
situation.

L’écluse du Bosscheveld se trouve sur une courte section de
canal que l’on peut désigner sous le nom de canal du Bossche-
veld. Ce canal conduit de la Meuse, en un point situé à l'aval
de Maestricht et à cent mètres plus bas que la prise d’eau
construite en exécution de l’article premier du Traité de 1863,
dans le Zuid-Willemsvaart. Il est entièrement situé en terri-
toire néerlandais. Il a été ouvert en 1931 au passage des bateaux,
sans accord préalable avec le Gouvernement belge. Comme le
niveau du Zuid-Willemsvaart est moins élevé que celui de la

73
7A A/B 70 (EAUX DE LA MEUSE). — OP. HUDSON

Meuse, le canal du Bosscheveld contient une écluse qui sert au.
passage des bateaux. L’écluse, toutefois, ne comporte pas d’aque-
ducs latéraux, et le canal ne déverse de l’eau dans le Zuid-
Willemsvaart que par suite de la manœuvre de l’écluse pour le
passage des bateaux. A chaque éclusage, une quantité d’eau
considérable est déversée du bief supérieur dans le bief infé-
rieur du canal et, de là, dans le Zuid-Willemsvaart. Un grand
nombre des bateaux qui utilisaient auparavant l'écluse 19 à
Maestricht pour entrer dans le Zuid-Willemsvaart, évitent main-
tenant cette écluse et passent. par le canal du Bosscheveld,
empruntant ainsi l’écluse du Bosscheveld.

L’écluse de Neerhaeren est située sur un canal qui relie à
Neerhaeren le nouveau canal Albert avec le Zuid-Willemsvaart
et que l’on peut appeler l’embranchement Briegden-Neerhaeren
du canal Albert. Cet embranchement, qui se trouve entière-
mént en territoire belge, a été mis en service en 1934. IL est
alimenté par de l’eau puisée à la Meuse, en territoire belge, à
Monsin, à quelque vingt-quatre kilomètres en amont de Maes-
tricht. Le niveau du canal d’embranchement étant plus élevé
que celui du Zuid-Willemsvaart, une écluse, à Neerhaeren, doit
servir au passage des bateaux. Cette écluse est munie d’aque-
ducs latéraux, mais ceux-ci n’ont pas été et ne sont pas utili-
sés pour alimenter en eau le Zuid-Willemsvaart indépendamment
de la manœuvre de l’écluse pour le passage des bateaux. Bien que
l’écluse de Neerhaeren soit de dimensions moindres que celles
de l’écluse du Bosscheveld, sa manœuvre entraîne le déverse-
ment dans le Zuid-Willemsvaart d'une quantité d’eau considé-
rable. Comme le canal Briegden-Neerhaeren sert au passage des
bateaux qui vont de Liége dans le Zuid-Willemsvaart, son
existence peut contribuer 4 réduire le nombre des bateaux qui
empruntent le canal du Bosscheveld.

L’écluse du Bosscheveld et celle de Neerhaeren sont donc
semblables, en ce sens que la manœuvre de chacune d’elles a
pour conséquence de déverser dans le Zuid-Willemsvaart une
quantité considérable d’eau d’éclusage, puisée à la Meuse mais
non par la prise d’eau conventionnelle. Au point de vue des
faits, il n’existe pas de base qui permette d'établir une distinc-
tion entre ces deux écluses, tant que les aqueducs latéraux de
l’écluse de Neerhaeren ne seront utilisés que pour le fonction-
nement de l’écluse aux fins de la navigation.

Y a-t-il une distinction à faire entre la situation juridique des
deux. écluses ? L’acte du Gouvernement des Pays-Bas, c’est-a-
dire la construction de l’écluse du Bosscheveld, n’est défendu
que sur la base de la disposition de l'alinéa 2 de l’article V
du Traité de 1863, qui autorise les Pays-Bas à augmenter le
volume d’eau à puiser à la Meuse à Maestricht. Même si l’on
peut dire que le puisement d’eau par le canal du Bosscheveld
est un puisement d’eau effectué à Maestricht, il n’y a là en

74
75 - AB 70.(EAUX DE LA MEUSE). — OP. HUDSON.

aucun sens une augmentation du volume d’eau puisé par la
prise d’eau conventionnelle à Maestricht. Les mots « à puiser à
la Meuse à Maastricht », à l'alinéa 2 de l’article V, sont
l'équivalent des expressions « puisé à la Meuse à Maastricht »
et « puisé à Maastricht » à l'alinéa 1 du même article, ainsi
que des mots « à puiser à la Meuse » à l’alinéa x de l’article IV.
En conséquence, l'alinéa 2 de l’article V n'autorise à prélever
de l’eau en excédent de la quantité fixée que si cette eau est
puisée à la prise d’eau conventionnelle. Étant donné que l’eau
d’éclusage déversée par l’écluse du Bosscheveld n’est pas ainsi
prélevée, l'alinéa 2 de l’article V ne s’applique pas et ne fournit
point de motif qui permette d'établir une distinction entre la
base juridique de l’écluse du Bosscheveld et celle de l’écluse
de Neerhaeren.

On doit conclure qu’en droit comme en fait l’écluse du Bossche-
veld et celle de Neerhaeren sont dans la même situation. La
seconde ne peut être traitée d’une façon plus défavorable que
la première. Si le déversement d’eau d’éclusage, dans le Zuid-
Willemsvaart, par l’une de ces écluses, est conforme au traité,
il.en est de même de l’eau d’éclusage déversée par l’autre écluse ;
si ce déversement constitue une infraction au traité pour l’une
des écluses, il le constitue également pour l’autre.

La question se pose donc de savoir si, dans la présente espèce,
la Cour doit se prononcer sur le caractère légal ou illégal de
l'alimentation qui résulte de la manœuvre, soit de l’écluse de
Neerhaeren soit de celle du Bosscheveld. Si la manœuvre des
deux écluses est considérée comme conforme au Traité de 1863,
les conclusions du Gouvernement des Pays-Bas qui visent l’écluse
de Neerhaeren seront bien entendu rejetées. I] reste à examiner
si l’on arriverait au même résultat, dans le cas où la manœuvre
des deux écluses serait considérée comme une infraction au
Traité de 1863.

Aucune question ne peut se poser ici quant à la bonne foi
des deux Parties. Chacune d’elles a agi selon sa propre conception
du Traité de 1863. Chacune a exercé des actes qui ont, en fait
et en droit, conduit au même résultat. Si la Cour était appelée
à statuer sur les actes des deux Parties, elle pourrait le faire
en tenant dûment compte de la situation égale de celles-ci ;
mais, dans le cas présent, elle est invitée par une Partie à
condamner la manière d’agir de l’autre. A part le fait que la
Partie initiatrice est celle dont l’acte a précédé celui de l’autre,
que l’écluse du Bosscheveld a été mise en service en 1931 et
celle de Neerhaeren en 1934 seulement, s’agit-il dans l'espèce
d’un cas où la Cour devrait fournir un remède positif ? Ou
bien devrait-on dire, selon les termes de la conclusion subsidiaire
du Gouvernement belge, que les Pays-Bas auraient, dans quelque
mesure, « perdu le droit d’invoquer » le traité contre la Belgique ?

75
76 A/B 70 (EAUX DE LA MEUSE). — OP. HUDSON

Les règles bien connues sous le nom de principes d’équité ont
depuis longtemps été considérées comme faisant partie du droit
international, et, à ce titre, elles ont souvent été appliquées par
des tribunaux internationaux. Mérignhac, Tyaité théorique et
pratique de l’Arbitrage international (1895), p. 295; Ralston,
Law and Procedure of International Tribunals (nouvelle éd.,
1926), pp. 53-57. Une démarcation nette entre le droit et l’équité,
telle que la prévoient certains Etats dans l’administration de
la justice, ne doit pas trouver place dans la jurisprudence inter-
nationale ; même dans certains systèmes juridiques nationaux,
une forte tendance s’est manifestée à fondre ensemble le droit
et l’équité. Certains tribunaux internationaux sont expressé-
ment chargés par le compromis qui régit leurs activités d’appli-
quer « le droit et Véquité ». Voir l'affaire des Indiens Cayuga,
Nielsen’s Report of the United States—British claims arbitration
(1926), p. 307. A propos d’une disposition de cette nature, un
tribunal spécial de la Cour permanente d’Arbitrage disait en
1922 que «la majorité des juristes internationaux semble
s’accorder a reconnaître que ces mots doivent s’entendre comme
signifiant les principes généraux de la justice, a part de tout
systéme particulier de jurisprudence ». Proceedings of the United
States— Norwegian tribunal (1922), p. 141. Au cours des derniéres
années, de nombreux traités d’arbitrage ont été conclus qui
s’appliquent à des différends « qui, en raison de leur nature
susceptible d’une décision appliquant les principes du droit ou
de l'équité, peuvent être jugés.» Que le traité d’arbitrage se
réfère à l’application « du droit et de l'équité » ou au caractère
justiciable du différend qui dépend de la possibilité d’appliquer
« le droit ou l’équité », ce traité semble envisager l’équité comme
une partie du droit.

La Cour n’a pas été expressément autorisée par son Statut à
appliquer les principes d'équité considérés indépendamment des
principes du droit. Le Statut, d’ailleurs, ne lui ordonne pas non
plus expressément d'appliquer le droit international, bien que,
comme cela a été dit à plusieurs reprises, la Cour soit un tri-
bunal de droit international. Série A, n° 7, p. 19; Série A,
nos 20/21, p. 124. L'article 38 du Statut prescrit expressément
l’application des « principes généraux de droit reconnus par les
nations civilisées », et plus d’une nation, dans son système juri-
dique, fait leur place aux principes d'équité. La reconnaissance,
par la Cour, de l'équité en tant que partie du droit internatio-
nal n’est en aucune manière restreinte par la faculté spéciale
qui lui est conférée « de statuer ex æquo et bono si les parties
sont d'accord». Anzilotti, Corso di Diritto internazionale (3me éd.,
1928), p. 108; Habicht, Power ofthe International Judge to give a
Decision ex æquo et bono (1935), pp. 61 ef sgg. ; Lauterpacht,
Private Law Sources and Analogies of International Law
(1927), pp. 63 et sqg. Cf. Monskhéli, « L’équité en droit inter-

76
77 A/B 70 (EAUX DE LA MEUSE). — OP. HUDSON

national moderne », 40 Revue générale de Droit international
public (1933), p. 347; Strupp, « Le droit du juge international
de statuer selon l'équité », 33 Recueil des Cours (1930), pp. 357
et sgg. On doit donc conclure que, selon l'article 38 du
Statut, sinon indépendamment de cet article, la Cour a quelque
liberté d’examiner les principes d’équité comme une partie du
droit international qu’elle doit appliquer.

Un important principe d’équité semblerait étre que, quand
deux parties ont assumé une obligation identique ou réciproque,
une partie qui, de maniére continue, n’exécute pas cette obli-
gation, ne devrait pas être autorisée à tirer avantage d’une
non-observation analogue de cette obligation par l’autre partie.
Ce principe trouve son expression dans ce que l’on appelle les
maximes d'équité, qui ont exercé une grande influence au cours
de la période créatrice du développement du droit anglo-améri-
cain. Quelques-unes de ces maximes sont, « L'égalité est l’équité » ;
« Celui qui cherche à obtenir l'équité doit agir en équité ». C’est
conformément à ces maximes qu’« un tribunal d'équité refuse
d'accorder remède au plaignant qui s’est mal conduit à l'égard
de ce qui fait le fond du litige » 13 Halsbury’s Laws of
England (ame éd., 1034), p. 87. Un principe très semblable
était admis en droit romain. Les obligations du vendeur et de
l'acheteur étant concurrentes, « aucun des deux ne pouvait
obliger l'autre à remplir son obligation s’il n'avait, pour sa
part, fait ou offert de faire ce qu’il devait ». Buckland, Text
Book of Roman Law (ame éd., 1932), p. 493. L'exceptio non
adimpleti contractus obligeait le demandeur à prouver qu'il avait
rempli ou offert de remplir son obligation. Girard, Droit romain
(8me éd., 1920), p. 567; Saleilles, 6 Annales de Droit commer-
cial (1892), p. 287, et 7 id. (1893), pp. 24, 97 et 175. C’est sur
cette conception que se fondent les articles 320 et 322 du Code
civil allemand, et même là où un code ne dit rien en cette
matière, Planiol énonce le principe général que, « dans tout
rapport synallagmatique, chacune des deux parties ne peut
exiger la prestation qui lui est due que si elle offre elle-même
d'exécuter son obligation ». Planiol, Droit civil, vol. 2 (6me éd.,
1912), p. 320.

Le principe général est de ceux qu’un tribunal international
doit appliquer avec beaucoup de prudence. On ne saurait cer-
tainement estimer que, pour qu’un Etat pût se présenter devant
un tribunal international afin d'obtenir l'interprétation d’un
traité, il faudrait que cet Etat eût préalablement prouvé qu'il
a rempli toutes les obligations assumées par lui en vertu de ce
traité. Et cependant, dans un cas nettement pertinent, et en
tenant compte scrupuleusement des restrictions nécessaires, un
tribunal, lié par le droit international, ne devrait pas reculer
devant l'application d’un principe si évidemment juste.

77
78 A/B 70 (EAUX DE LA MEUSE). — OP. HUDSON

Si l’on estime contraire au Traité de 1863 l'alimentation de
canaux qui résulte du fonctionnement de l’écluse de Neer-
haeren et de celle du Bosscheveld, la présente espèce est-elle
de celles où la Cour devrait appliquer le principe signalé plus
haut ? Dans l’espèce, les Parties ne se présentent pas devant la
Cour en vertu d’un compromis par lequel elles se sont mutuel-
lement mises d’accord pour demander a la Cour d'interpréter
le Traité de 1863. La présente instance a été introduite par les
Pays-Bas. La compétence de la Cour se fonde sur les déclara-
tions faites par les Parties en vertu de l'alinéa 2 de l’article 36
du Statut. C’est la juridiction obligatoire de la Cour qui est
invoquée, sans opposition de la part de la Belgique. S'il est
important que cette juridiction ne soit pas atténuée par l’action
de la Cour elle-méme, il n’est pas moins important qu’elle soit
exercée dans les limites imposées par l'équité. Les Pays-Bas, en
tant que Partie initiatrice, demandent que l'acte du Gouverne-
ment belge en ce qui est du fonctionnement de l’écluse de Neer-
haeren soit déclaré contraire au Traité de 1863, et qu'il soit
enjoint à la Belgique de cesser d’agir ainsi. Et cependant, en
faisant fonctionner l’écluse du Bosscheveld, les Pays-Bas eux-
mêmes exercent un acte qui est précisément semblable, en droit
et en fait. Cette situation semble recommander l'application du
principe d'équité énoncé ci-dessus.

Une conséquence de l'application de ce principe serait que,
même si la Cour estimait que l'acte de la Belgique, en ce qui
est du fonctionnement de l’écluse de Neerhaeren, est contraire
au Traité de 1863, elle devrait cependant refuser dans la présente
espèce d’enjoindre à la Belgique d’arréter ce fonctionnement.
En équité, les Pays-Bas ne se trouvent pas dans une situation
qui leur permette d'obtenir le remède demandé par eux. On
ne peut ordonner à la Belgique de faire cesser la manœuvre de
l’écluse de Neerhaeren quand les Pays-Bas demeurent libres de
continuer à faire fonctionner l’écluse du Bosscheveld. C’est un
principe général juste que la réparation est « le corollaire de la
violation des obligations résultant d’un engagement entre
États »; et « c’est un principe de droit international, voire une
conception générale du droit, que toute violation d’un engage-
ment comporte l'obligation de réparer ». Série A, n° I7, pp. 27,
29. Toutefois, dans un cas d’espéce où il est appelé à faire
exécuter l'obligation de réparer, un tribunal de droit inter-
national ne saurait ignorer les circonstances particulières qui
peuvent inviter à examiner les principes d'équité. Ici, les Pays-
Bas demandent non pas une réparation à raison d’une infraction
passée au Traité de 1863, mais bien une protection contre la
continuation de cette infraction dans l’avenir. La Cour est
invitée à ordonner en quelque sorte l’accomplissement spécifique
d’une obligation réciproque que le demandeur lui-même ne
remplit pas. Elle doit évidemment refuser de le faire.

78
79 A/B 70 (EAUX DE LA MEUSE). — OP. HUDSON

Le principe d'équité est-il moins applicable à la demande par
laquelle les Pays-Bas ont prié la Cour de dire que l'acte de la
Belgique est contraire au Traité de 1863, du fait que cette
demande est séparée de l’injonction que l’on prie la Cour de
donner ? Le pouvoir de la Cour de rendre des arrêts déclaratoires
ne peut prêter à aucun doute. Série À, n° 7, p. 19; Série À,
n° 13, pp. 20-21. À cet égard, la Cour possède un pouvoir
analogue à ceux qui se sont récemment développés pour les
tribunaux nationaux. Dans certains pays, les conditions dans
lesquelles les tribunaux peuvent rendre ces arrêts déclaratoires
sont soigneusement formulées. Borchard, Declaratory Judgments
(1934), ch. 6. Le Statut ne prescrit aucune condition analogue
pour les arrêts déclaratoires de la Cour.

Dans certains systèmes de jurisprudence nationale, où la
notion de sanction est très développée, une ligne de démarcation
peut être tracée entre les demandes visant un ordre à donner
par le tribunal et celles qui visent un arrêt déclaratoire, le
principe d'équité étant appliqué aux premières mais non aux
secondes. Cf. Lodge v. National Union Investment Company,
Limited [x907] I Ch. 300; Chapman v. Michaelson [1909]
x Ch. 238. Dans la jurisprudence internationale, toutefois, les
sanctions sont de nature différente et jouent un rôle différent ;
il en résulte qu’un arrêt déclaratoire aura fréquemment la même
force exécutoire qu’un arrêt énonçant un ordre du tribunal ;
les États ne sont pas moins disposés à respecter l’un que l’autre.
Donc, en règle générale, il semblerait qu’un principe d'équité
applicable à une demande visant à obtenir un ordre du tribunal
doive également s'appliquer à une demande visant un arrêt
déclaratoire. Aucune des deux demandes ne saurait être accordée,
lorsque les circonstances sont telles que l’arrêt risque de troubler
cette égalité qui constitue l'équité. Dans les circonstances de la
présente espèce, à supposer que le fonctionnement de l’écluse
de Neerhaeren et de celle du Bosscheveld soit contraire au
Traité de 1863, les Pays-Bas ne seraient pas fondés à obtenir
un arrêt déclaratoire pour le même motif qui ne leur donne
pas droit à obtenir un arrêt énonçant une injonction du tribunal.

On devrait moins hésiter à atteindre cette conclusion, vu
les faits qui ont été portés à la connaissance de la Cour durant
la présente procédure. Par leur manière d’agir durant un
certain nombre d’années, les Parties au Traité de 1863 ont
indiqué qu'elles ne sont pas satisfaites de la situation qui existe
en vertu de ce traité. Tant de changements se sont produits
— non seulement dans les. régions desservies par la Meuse
et les canaux qui en dépendent, ainsi que dans la technologie
destinée à contrôler ce service, mais encore par suite de
la construction récente de nouveaux canaux — que l'accord
essentiellement technique, conclu il y a soixante-quatorze ans,
paraît avoir été reconnu comme n'offrant plus désormais une

79
80 A/B 70 (EAUX DE LA MEUSE). — OP. HUDSON

protection suffisante aux intéréts mutuels des Parties. Celles-ci
ont fait des efforts répétés en vue de négocier un traité des-
tiné à remplacer celui de 1863 et, selon les déclarations qui ont
été faites devant la Cour, l’espoir d’obtenir ce résultat n’a pas
été abandonné. L'arrêt, dans la présente affaire, servira peut-
être mieux à faciliter les négociations futures entre les Parties
s’il préserve l'égalité entre elles.

(Signé) MaANLEY O. Hupson.

80
